Citation Nr: 0501658	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected degenerative joint disease of 
the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active and inactive duty from January 
1965 to February 2003.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah which, in part, granted service 
connection for bilateral hearing loss and degenerative joint 
disease of the right knee, and evaluated both as 
noncompensably disabling.  The veteran disagreed with the 
assigned ratings.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level I hearing impairment in the 
right ear and level IV hearing impairment in the left ear.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain, stiffness and 
swelling.

3.  The evidence does not show that the veteran's bilateral 
hearing loss disability or right knee disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2004).

2.  The criteria for a compensable disability rating for 
degenerative joint disease of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected bilateral hearing loss and 
degenerative joint disease of the right knee.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims folder may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
folder in reaching its conclusions.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2003 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims. 

More significantly, a letter was sent to the veteran in 
December 2002, prior to his separation from service, which 
was specifically intended to address the requirements of the 
VCAA.  The letter explained to the veteran that the RO was 
processing his pre-separation claim for compensation and 
provided him with the evidentiary requirements for service 
connection claims.

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  In 
December 2002, the veteran filed claims for entitlement to 
service connection for bilateral hearing loss and a right 
knee disability.  He was provided VCAA notice regarding this 
claim by means of the December 2002 VCAA letter.  In a March 
2003 rating decision, the RO granted service connection for 
bilateral hearing loss and degenerative joint disease of the 
right knee and assigned a noncompensable disability rating 
for such.  The veteran filed a NOD as to the assigned 
ratings.  Therefore, in accordance with VAOPGCPREC 8-2003, 
the notice provisions of VCAA are not applicable as to the 
claims for increased initial ratings for bilateral hearing 
loss and degenerative joint disease of the right knee.  That 
is, because the veteran was provided with adequate VCAA 
notice in December 2002 in regards to his initial service 
connection claims, VA is not required to provide additional 
notice with respect to the subsequent "downstream" claim for 
an increased rating.  The Board therefore concludes, based on 
the VA OGC opinion, that furnishing the veteran with 
additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA].

Thus, the December 2002 letter, in conjunction with the May 
2003 SOC, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claims on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claims.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2002 VCAA letter, the RO informed the veteran that 
the RO would "help you get such things as medical records."  
The letter also stated that a VA examination had been 
requested in regards to his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The December 2002 letter told the veteran that his treatment 
during military was contained in his service medical records, 
but if he had received treatment from any civilian doctors or 
facilities outside of service he should provide information 
as to such treatment.  The veteran was asked to complete VA 
Form 21-4142, Authorization for Release of Information, for 
each facility where he was treated.  The veteran was also 
informed he could expedite the process if he personally 
contacted the facilities and that it was still his 
responsibility to make sure these records were received by 
the RO.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The December 2002 letter requested the 
veteran "send the information describing additional evidence 
or the evidence itself."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the December 2002 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records.  The veteran was provided a VA medical 
examination in December 2002, the results of which will be 
referred to below.  The report of the medical examination 
reflects that the examiner reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted a physical examination and rendered 
appropriate diagnoses and opinions.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).
The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Specific schedular criteria - bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  
See 38 C.F.R. § 4.85 (2004).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's hearing loss claim was 
received in December 2002, after the amended regulations 
became effective.  Thus, the veteran's claim will be 
evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).



On VA audiological evaluation in December 2002, prior to the 
veteran's separation from active service, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	15	20	25	50	27.5
Right (dB)	35	30	50	95	85	65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 80 percent in the left ear.  
This appears to be the only relevant medical evidence 
pertaining to hearing loss.

In a March 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, evaluated as 
noncompensably disabling from March 1, 2003.  

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

A review of the results of the December 2002 VA audiology 
examination shows that application of the levels of hearing 
impairment in each to Table VII at 38 C.F.R. § 4.85 warrants 
a noncompensable disability rating.  That is, the combination 
of level I in the better ear with level IV in the poorer ear 
results in a noncompensable disability rating.

The Board notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].

The Board acknowledges that the December 2002 examination 
report documents that the veteran has diminished hearing.  
This is not in dispute; service connection is assigned only 
where hearing loss exists.  See 38 C.F.R. § 3.385 (2004).  
With respect to the assignment of an increased rating, the 
question which must be answered by the Board is whether the 
schedular criteria have been met.  The schedular criteria are 
specific, and as explained above the veteran's hearing loss 
is not of sufficient severity to warrant a compensable 
rating.  See Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appears to have been no findings and 
no evidence which would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, March 1, 2003.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the May 2003 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's hearing loss.  Although the December 2002 
audiological examination report shows the veteran to have 
hearing loss, particularly in the left ear, the examiner did 
not indicate that the veteran's hearing loss disability is in 
any way out of the ordinary clinically.  There also is no 
evidence of hospitalization for hearing loss, either in the 
recent or the remote past.  

With respect to interference with employment, whether the 
veteran is currently employed is not ascertainable in the 
record; at the time of the December 2002 VA examination he 
was still on active duty and the veteran has not indicated 
post-service employment.  The record indicates that the 
veteran is currently 60 years of age and retired from almost 
40 years of military service.  There is no indication in the 
evidence that the veteran's hearing loss would markedly 
interfere with his ability to work.  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, a referral 
for extraschedular evaluation is not warranted for the 
veteran's bilateral hearing loss disability.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for his service-
connected hearing loss. The benefit sought on appeal is 
accordingly denied.



2.  Entitlement to an increased (compensable) disability 
rating for service-connected degenerative joint disease of 
the right knee.  

Pertinent law and regulations

The laws pertinent to disability ratings in general are 
detailed above.

Specific schedular criteria

The veteran is currently rated under 38 C.F.R. § 4,71a, 
Diagnostic Codes 5010-5260.  See 38 C.F.R. § 4.27 (2004) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].    

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint. 38 C.F.R. § 
4.45 (2003).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a (2004).

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a (2004).

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2004).

The remaining diagnostic codes pertaining to the knee involve 
malunion or nonunion of the tibia and fibula, dislocation or 
removal of semilunar cartilage, recurrent subluxation or 
lateral instability or ankylosis of the joint, none of which 
is present in this case.

Rating musculoskeletal disabilities 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Factual background

As noted above, a request for an increased rating must be 
viewed in light of the entire relevant medical history.  See 
38 C.F.R. §§ 4.1, 4.41 (2004); Peyton, supra.

Service medical records reveal that the veteran complained of 
pain and swelling in the right knee in June 1992.  He 
indicated no recent trauma or injury to the right knee.  An 
assessment of degenerative joint disease was made.  X-rays of 
both knees taken a few days later were within normal limits.  
There is no pertinent evidence of record until after the 
veteran filed his initial claim of entitlement to service 
connection in December 2002.

During a VA examination in December 2002, the veteran 
reported increasing discomfort in the back of the right knee 
for about two years which presented a dull pain on an 
intermittent basis.  The veteran reported having no diagnosis 
or treatment in regards to the right knee.  A normal gait was 
noted by the examiner.  Physical examination revealed no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness.  Flexion was to 
140 degrees without pain.  Extension was to 0 degrees without 
pain.  X-rays were within normal limits.  The diagnosis was 
overuse syndrome.  The veteran was encouraged to participate 
in exercises to strengthen the knee and to avoid improper 
footwear.

In a March 2003 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee, 
evidently on the strength of the 1992 assessment.  A 
noncompensable rating was assigned.  The veteran filed a 
timely appeal.  

Analysis

The veteran's seeks a compensable disability rating for the 
service-connected degenerative joint disease of the right 
knee.  He currently complains of pain, stiffness, swelling, 
"popping" and limitation of flexion in his right knee.  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below finds 
that the veteran's overall level of symptomatology is not 
consistent with that enumerated for a compensable rating.

Assignment of diagnostic code

As noted above, the veteran's service-connected degenerative 
joint disease of the right knee has been rated by the RO 
under Diagnostic Code 5010 [arthritis due to trauma] and 
Diagnostic Code 5260 [leg, limitation of flexion of], both of 
which have been discussed above.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is very little pertinent medical evidence of record.  
As was described in the factual background section above, 
service connection was granted by the RO for degenerative 
joint disease of the right knee, evidently based on the June 
1992 assessment.  This is notwithstanding negative x-rays 
taken at the time and during the VA examination in December 
2002.  However, there is no other diagnosis of a chronic 
disease of record.  [Overuse syndrome was assessed in 
December 2002 but was not deemed to be a chronic disease; the 
examiner instructed the veteran on how to avoid it in the 
future.  Service connection was denied by the RO for the 
veteran's claimed left knee disability for precisely that 
reason.].    

In short, the Board will rate the veteran under Diagnostic 
Code 5010 in the absence of any better diagnosis.  As 
explained above, rating under Diagnostic Code 5010 of 
necessity involves the use of Diagnostic Codes 5003, 5260 and 
5261.

Schedular rating

The veteran's service-connected disability is currently rated 
as noncompensably disabling.  The veteran contends that the 
service-connected right knee is painful, stiff, swollen and 
pops; he also notes that flexion in his right knee is more 
limited than in his left knee.  See the veteran's substantive 
appeal (VA Form 9) dated in May 2003.  

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a compensable disability rating under 
Diagnostic Codes 5010 and 5003.  

As discussed above, under Diagnostic Code 5003, degenerative 
arthritis of the knee is ordinarily rated based upon 
limitation of motion.  In this case, however, limitation of 
motion is not demonstrated.  The December 2002 VA examination 
shows that the veteran does not exhibit any limitation of 
motion in the right knee.  

Diagnostic Code 5003 further states that when limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application with X-ray evidence of arthritis.  The June 1992 
and December 2002 X-rays of the right knee were within normal 
limits.  Therefore, a compensable percent disability rating 
under Diagnostic Code 5003 is not warranted.

Under these circumstances, no basis exists for the assignment 
of a compensable schedular rating for degenerative arthritis 
of the right knee.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004). See DeLuca, supra.  

The veteran has complained of right knee pain.  However, 
there is no evidence that such symptomatology warrants the 
assignment of additional disability.  The December 2002 VA 
examiner noted that the veteran had a full range of motion in 
the right knee "without pain."  Therefore, pain was 
considered in range of motion testing, which indicates that a 
compensable disability is not warranted for pain under 
DeLuca.

Nor is there support in the objective medical evidence for an 
increased rating based on evidence of functional loss due to 
loss of motion, fatigability, weakness, incoordination and 
the like.  Although the veteran currently reports pain, 
stiffness, swelling, "popping" and limitation of flexion in 
his right knee, the December 2002 VA examiner noted there was 
"no instability or weakness" upon physical examination.  
Also, although the veteran currently states that others have 
noticed he favors his right leg with a limp, the December 
2002 VA examiner observed that the veteran's gait was normal.

Thus, there is no objective basis on which to assign a higher 
level of disability based on 38 C.F.R. § § 4.40 and 4.45.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
degenerative joint disease of the right knee has not changed 
appreciably since the veteran filed his claim.  There appears 
to have been no findings and no evidence which would allow 
for the assignment of a compensable disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, March 1, 2003.

Extraschedular evaluation

As noted above, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  The claims folder contains no 
evidence that the veteran's right knee disability markedly 
interferes with his ability to work, and the veteran does not 
contend such.  In fact, the December 2002 examiner noted that 
"the veteran is able to engage in his usual occupation and 
activities of daily living."

Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating.  
Specifically, the record does not show that the veteran has 
required any hospitalizations (or, evidently, any medical 
treatment whatsoever) related to his right knee after his 
separation from service.  

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected right 
knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2004).  

Accordingly, referral of this issue to appropriate VA 
officials for extraschedular consideration is not warranted.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for his service-
connected right knee disability. The benefit sought on appeal 
is accordingly denied.

Additional comment

The Board wishes to make it clear that it has no reason to 
doubt the veteran's statements concerning problems with 
hearing and with his knee.  As explained above, the objective 
evidence of record, which amounts to the December 2002 
examination, does not demonstrate ratable levels of 
disability.  It does not appear that the veteran has sought 
medical treatment for either disability, with the exception 
of June 1992.

The Board is appreciative of the veteran's almost 40 years of 
service to his country.  The veteran is advised that if his 
symptoms continue to bother him or become worse he should 
seek medical attention and forward the medical reports to his 
service organization or to the RO for consideration.  In 
particular, if future x-rays show evidence of knee arthritis, 
or if the right knee diagnosis is clarified, this should be 
brought to the attention of VA.




ORDER

Entitlement for an increased disability rating for service-
connected bilateral hearing loss is denied.

Entitlement for an increased disability rating for service-
connected degenerative arthritis of the right knee is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


